Title: To James Madison from William Grayson, 31 August 1787
From: Grayson, William
To: Madison, James


Dr Sir
N York Augt. 31st. 1787.
Inclosed is a Stragling letter which has found it’s way to this place. I have recieved your favor & shall pay every attention to the case of Majr. Turner: his chance with respect to the Secretaryship is absolutely desperate; he must therefore be nominated for a Judges seat. This he has agreed to himself as appears by a letter to Mr. Carrington.
Judge Symms of Jersey yesterday made an application for All that tract of country lying between the Great & little Miami the East & West line & the Ohio supposed about two millions of acres, on the same terms with the Eastern Ohio Compy. His application has met with the intire approbation of the Members present: & there is no doubt but as soon [as] there is a Congress that this contract will be closed.
A Commee. is appointed to draught an Ordnance for indiscriminate locations, but a difficulty has occurred which I fear will destroy the whole affair: the Commee don’t know what the deficiency is on the Cumberland river & have figured to their timorous & suspicious imaginations that the Virginia officers & soldiers mean to take eight or ten million of acres, between the Scioto & Miami. The Commee. also contend that the State of Virga. should make proof of the deficiency of good lands on the Cumberland; should ascertain the quantity they want or have a right to on the Northern side of the Ohio; & should then take that quantity in one Body. I wish you would speak to our Governor on the subject. Perhaps it may be in his power shortly to obtain information of the quantity claimed by the Officers & Soldiers on the other side of the Ohio. If this fact was known other difficulties might perhaps be got over as I apprehend it is not very considerable. Mrs. Grayson has been very ill since her lying in, but is now much better. From yr. Affect. frd. & Most Obed Sert.
Willm. Grayson
NB. The Missisippi is in a State of absolute dormification.
